DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the matching circuit is arranged on or in a carrier, on or in which the antenna is also provided, wherein the carrier comprises a window pane of a motor vehicle must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20060135084) in view of Luoma (US 5497167).


    PNG
    media_image1.png
    303
    542
    media_image1.png
    Greyscale

 	With respect to claim 14, figure 3B of Lee (US 2006135084) discloses a broadcast receiving device for a motor vehicle, comprising: at least one antenna (Ant 1) having a given antenna impedance (inherent impedance of the antenna); 
an antenna amplifier (363, 34b and 35) having an amplifier core (363 and 35) and a given amplifier impedance (at least one of the impedance of PAH1, i.e., ZPATH1, and/or input impedance of 34 i.e. ZRXIN2); and a matching circuit (32) which is configured to adapt the antenna impedance to the amplifier impedance (32 matches the antenna impedance to ZPATH1/ZRXINZ, see paragraph0023 impedance of the 32 is matched to the impedance at 37/ZPATH1. Note ZPATH1 and ZPATH2 have the same impedance. Furthermore, 35 is used to make ZRXIN2 equal to ZTXOUT such that the PATHS 1 and 2 have the same input impedance. Thus,35 insures that ZRXIN2, ZTXOUT, ZPATH1, ZPATH2 and ZANTI have matched impedances, see paragraph0025. Thus, antenna impedance is matched to the amplifier impedance), wherein the matching circuit is arranged externally to the amplifier core of the antenna amplifier (32 is externally connected to the amplifier core via at least 37), but fails to disclose wherein the matching circuit is arranged on or in a carrier, on or in which the antenna is also provided, wherein the carrier comprises a window pane of a motor vehicle.

    PNG
    media_image2.png
    369
    289
    media_image2.png
    Greyscale


 	Luoma, figure 1 teaches an antenna intended to be mounted on a vehicle window (see title; Col. 2 lines 10-34 and 54-63) and the inventions improvement is that it also includes an impedance matching device on the window with the antenna (3 of Fig. 1, see also Col. 3 lines 27-41 and Col. 4 lines 13-26).
 	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the teaching in Luoma in the device of Lee to mount the Lee device
Impedance matching circuit on a vehicle window.
 	The resulting circuit would produce the impedance device of Lee being arranged on or in a carrier, on or in which the antenna is also provided, wherein the carrier comprises a window pane of a motor vehicle.
 	With respect to claim 15, the combination above produces the broadcast receiving device according to claim 14, wherein the amplifier core (363 and 35) is arranged in a housing (36).

 	With respect to claim 16, the combination above produces the broadcast receiving device according to claim 14, wherein the matching circuit (32) is an integral constituent of a signal transmission structure (31a), which signal transmission structure connects the antenna (Ant 1) to the antenna amplifier (363, 34b and 35) or to the amplifier core (363 and 35).

Claim(s) 18-20, 25 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20060135084) in view of Luoma (US 5497167) in further view of Babcock et al. (US 20180226367).
 	With respect to claim 18, the combination above teaches the broadcast receiving device according to claim 14, but fails to disclose wherein components of the matching circuit are printed onto the carrier using a conductive material of a specific conductivity.
 	Babcock teaches an RF module including a matching circuit (2106) wherein the use of components (package module) of a matching circuit printed onto a carrier (substrate) using a conductive material (die) of a specific conductivity. (See paragraphs [0011][1004]-[1005] )
  	It would be obvious would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the teaching in Babcock in the combination circuit of Lee and Luoma for the purpose of better circuit integration.
 	With respect to claim 19, Lee teaches the broadcast receiving device according to claim 14, but fails to disclose wherein components of the matching circuit are produced from a conductive foil by a subtractive process, wherein the foil is flush-bonded to the carrier.
 	Babcock teaches an RF module including a shielding layer wherein the shielding layer is formed by a subtractive process. (See [0933] )
 	It would be obvious would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the teaching in Babcock in the circuit of Lee to shield the matching circuit using a conductive foil with the subtractive process for the purpose of shielding electromagnetic radiation. (Note: soldering is a flush bonding process.)
 	With respect to claim 20, the combination above produces the broadcast receiving device according to claim 14, wherein components of the matching circuit are applied to the carrier in the form of discrete, soldered, components. (See [1004])
 	With respect to claim 25 the combination above teaches a motor vehicle comprising a broadcast receiving device (Lee implemented on vehicle window) according to claim 14.
 	With respect to claim 27, the combination above produces the motor vehicle according to claim 14, wherein the carrier of the receiving device is a rear window pane. (Here, the teaching in Luoma discloses rear window mounting to facilitate access to satellites.  (Col. 6, lines 17-21))

Claims 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20060135084) in view of Luoma (US 5497167) in view of Babcock et al. (US 20180226367) in further view of Ow (20020109633).
 	With respect to claim 21, figure 3B of Lee (US 2006135084) discloses a broadcast receiving device for a motor vehicle, comprising: at least one antenna (Ant 1) having a given antenna impedance (inherent impedance of the antenna); an antenna amplifier (363, 34b and 35) having an amplifier core (363 and 35) and a given amplifier impedance (at least one of the impedance of PAH1, i.e., ZPATH1, and/or input impedance of 34 i.e. ZRXIN2); and a matching circuit (32) which is configured to adapt the antenna impedance to the amplifier impedance (32 matches the antenna impedance to ZPATH1/ZRXINZ, see paragraph0023 impedance of the 32 is matched to the impedance at 37/ZPATH1. Note ZPATH1 and ZPATH2 have the same impedance. Furthermore, 35 is used to make ZRXIN2 equal to ZTXOUT such that the PATHS 1 and 2 have the same input impedance. Thus,35 insures that ZRXIN2, ZTXOUT, ZPATH1, ZPATH2 and ZANTI have matched impedances, see paragraph0025. Thus, antenna impedance is matched to the amplifier impedance), wherein the matching circuit is arranged externally to the amplifier core of the antenna amplifier (32 is externally connected to the amplifier core via at least 37), but fails to disclose wherein the matching circuit is arranged on or in a carrier, on or in which the antenna is also provided, wherein the carrier comprises a window pane of a motor vehicle, wherein components of the matching circuit are applied in the form of discrete components to a Kapton tape, which Kapton tape connects the antenna to the antenna amplifier in the form of a flexible connecting line that connects the antenna to the antenna amplifier.
 	Luoma, figure 1 teaches an antenna intended to be mounted on a vehicle window (see title; Col. 2 lines 10-34 and 54-63) and the inventions improvement is that it also includes an impedance matching device on the window with the antenna (3 of Fig. 1, see also Col. 3 lines 27-41 and Col. 4 lines 13-26).
 	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the teaching in Luoma in the device of Lee to mount the Lee device
Impedance matching circuit on a vehicle window.
	Babcock teaches an RF module including a matching circuit (2106) wherein the use of components (package module) of a matching circuit printed onto a carrier (substrate) using a conductive material (die) of a specific conductivity. (See paragraphs [0011][1004]-[1005] )
  	It would be obvious would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the teaching in Babcock in the combination circuit of Lee and Luoma for the purpose of better circuit integration.
 	The resulting circuit would produce the impedance device of Lee and Luoma being arranged on or in a carrier, on or in which the antenna is also provided, wherein the carrier comprises a window pane of a motor vehicle.
 	Ow teaches the use of Kapton tape in microstrip antennas to prevent direct coupling.
 	It would have been obvious at the time the invention was made to use Kapton tape in the circuit above to prevent direct coupling as Kapton tape is a commonly used shielding dieletric. (Note: tape is a flexible connecting line.)
 	With respect to claim 22, the combination above would produce the broadcast receiving device according to claim 21, wherein the components are arranged at an antenna-side end or at an amplifier-side end of the Kapton tape. (Here, the Kapton tape would be used as a dielectric between the components).
 	With respect to claim 23, the combination above produces the broadcast receiving device according to claim 21, wherein the components are enclosed in a molding compound.

Claims 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20060135084) in view of Andrus (20170116795).
With respect to claim 24,  figure 3B of Lee (US 2006135084) discloses a broadcast receiving device for a motor vehicle, comprising: at least one antenna (Ant 1) having a given antenna impedance (inherent impedance of the antenna); an antenna amplifier (363, 34b and 35) having an amplifier core (363 and 35) and a given amplifier impedance (at least one of the impedance of PAH1, i.e., ZPATH1, and/or input impedance of 34 i.e. ZRXIN2); and a matching circuit (32) which is configured to adapt the antenna impedance to the amplifier impedance (32 matches the antenna impedance to ZPATH1/ZRXINZ, see paragraph0023 impedance of the 32 is matched to the impedance at 37/ZPATH1. Note ZPATH1 and ZPATH2 have the same impedance. Furthermore, 35 is used to make ZRXIN2 equal to ZTXOUT such that the PATHS 1 and 2 have the same input impedance. Thus,35 insures that ZRXIN2, ZTXOUT, ZPATH1, ZPATH2 and ZANTI have matched impedances, see paragraph0025. Thus, antenna impedance is matched to the amplifier impedance), wherein the matching circuit is arranged externally to the amplifier core of the antenna amplifier (32 is externally connected to the amplifier core via at least 37), and components of the matching circuit are arranged in the form of discrete components but fails to disclose the components in an adapter plug, which adapter plug is configured to be plugged-in between the antenna amplifier and an antenna terminal such that the at least one antenna is electrically connected to the antenna amplifier through the adapter plug.
Andrus teaches the use of an antenna (transmitting and receiving function (103)) in an adapter plug (105).
It would be obvious to integrate the teaching of Andrus in the device of Lee for the purpose of bidirectional transmission of information.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAREEM E ALMO whose telephone number is (571)272-5524. The examiner can normally be reached M-F (8:00am-4:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on M-F (8:00am-4:00pm). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAREEM E ALMO/Examiner, Art Unit 2849                                                                                                                                                                                                        
/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849